     NEW YORK                                                                                                          SHANGHAI
      LONDON                                                                                                            ATLANTA
    SINGAPORE                                                                                                          BALTIMORE
   PHILADELPHIA                                          FIRM and AFFILIATE OFFICES                                   WILMINGTON
     CHICAGO                                                                                                              MIAMI
  WASHINGTON, DC                                                                                                      BOCA RATON
  SAN FRANCISCO                                                                                                       PITTSBURGH
                                                          ERIC R. BRESLIN
  SILICON VALLEY                                                                                                        NEWARK
                                                    DIRECT DIAL: +1 973 424 2063
     SAN DIEGO                                     PERSONAL FAX: +1 973 556 1552                                       LAS VEGAS
   LOS ANGELES                                    E-MAIL: ERBreslin@duanemorris.com                                   CHERRY HILL
      TAIWAN                                                                                                          LAKE TAHOE
      BOSTON                                              www.duanemorris.com                                          MYANMAR
     HOUSTON                                                                                                              OMAN
      AUSTIN                                                                                                    A GCC REPRESENTATIVE OFFICE
                                                                                                                     OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                                 ALLIANCES IN MEXICO
                                                                                                                     AND SRI LANKA



August 16, 2021

VIA ECF

Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

          Re:        United States v. Kateryna Lysyuchenko, Case No. 1:21-cr-00092-AJN
Dear Judge Nathan:

       We are the attorneys for Kateryna Lysyuchenko. We write to request permission to
submit interim CJA vouchers in connection with Ms. Lysyuchenko’s representation. My
associate, Sarah Fehm Stewart, and I have already incurred meaningful attorney fees in
connection with our work to review a substantial number of documents produced by the
government.

       It would be extremely helpful if we could be allowed to submit interim CJA vouchers
when the accrued amount is greater than Five Thousand Dollars ($5,000), in accordance with the
CJA eVoucher Attorney’s Manual.

          Thank you for Your Honor’s consideration.

                                                                           Respectfully submitted,

                                                                            /s/ Eric R. Breslin

                                                                           Eric R. Breslin

cc: All Counsel of Record (Via ECF)


D UANE M ORRIS LLP    A DELAWARE LIMITED LIABILITY PARTNERSHIP                               GREGORY R. HAWORTH, RESIDENT PARTNER

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800                                   PHONE: +1 973 424 2000    FAX: +1 973 424 2001
NEWARK, NJ 07102-5429
Honorable Alison J. Nathan
August 16, 2021
Page 2


SO ORDERED          _________________________________________________
                    Honorable Alison J. Nathan, U.S.D.J.




DM1\12323454.1
